DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

The Applicant’s amendment filed on January 14, 2022 was received.  Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 25, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Konzel on February 16, 2022.
The application has been amended as follows: 
In claim 4, line 1, “transmits electromagnetic radiation” has been replaced with --transmits the electromagnetic radiation --. 
In claim 8, line 2, “the radiation” has been replaced with --the electromagnetic radiation --.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-23 directed to invention non-elected without traverse.  Accordingly, claims 20-23 have been cancelled.

Drawings
The drawings received on May 1, 2019 because applicant’s response was accepted.  Specifically, on page 8 of applicant’s response, the discussion of “a portion of the substrate not including the printed image is not necessary for an understanding of the inventive subject matter by one of ordinary skill in the art as such is sufficiently described in paragraph [0035] of the as filed specification, which paragraph describes that the radiative assembly can include one or more temperature sensors for purposes of determining a temperature of image 22 and/or the substrate not including the image 30”.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
radiative source in claim 1;
depositing device in claim 1;
residual powder removing device in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation "radiative source" in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "source" coupled with functional language "transmits electromagnetic radiation within a predefined wavelength range" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "source" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "IR emitters or non-IR radiative sources " corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 12-para. 34).
Claim limitation "depositing device" in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "device" coupled with functional language "deposits an overcoating powder" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "hopper" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 13-para. 36).
Claim limitation "residual powder removing device" in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "device" coupled with functional language "removes any residual overcoating powder" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "device" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "air blade" or “brush” or “blade” or vacuum assembly corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 14-para. 39).

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tombs et al. and Monclus et al. on claims 1-19 are withdrawn, because independent claim 1 has been amended. 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the electromagnetic radiation being absorbed by the printed image and heating the printed image to a predetermined temperature range as measured by the temperature sensor, in combination with the other limitations set forth in the independent claim.  With the above recitation along with applicants’ specification, the temperature sensor is interpreted as to be measure the temperature after the substrate has passed through or at the radiative source, in order to measure the temperature of the printed image and to determine if the temperature is within the predetermined range.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717